         Case 1:13-cv-00263-DCN Document 81 Filed 09/23/20 Page 1 of 4




  All counsel listed on signature page

                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO


                                                 )   CASE NO. 1:13-cv-263-DCN
NORTHWEST ENVIRONMENTAL                          )
ADVOCATES, et al.,                               )   PLAINTIFFS’ UNOPPOSED MOTION
                                                 )   TO REVISE SUMMARY JUDGMENT
          Plaintiff,                             )   BRIEFING SCHEDULE
                                                 )
                         v.                      )
                                                 )
THE ENVIRONMENTAL                                )
PROTECTION AGENCY,                               )
                                                 )
          Defendant.                             )
                                                 )


       Plaintiffs Northwest Environmental Advocates and Idaho Conservation League move this

Court for a short extension to the existing schedule for summary judgment briefing on Plaintiffs’

Claim Six. Plaintiffs have conferred with Defendant United States Environmental Protection

Agency (“EPA”) and EPA does not object to this motion.

       Pursuant to the Court’s June 15th Order, Plaintiffs’ summary judgment brief is due this

Friday, September 25, 2020. See Dkt. No. 77. Due to competing litigation deadlines and

unanticipated litigation demands, undersigned counsel for Plaintiffs require an additional two

weeks to complete their summary judgment filings. Accordingly, counsel for the Parties have

conferred, and have reached agreement on a revised proposed briefing schedule.

       Plaintiffs respectfully request that the Court adjust the deadlines as follows:




PLAINTIFFS’ UNOPPOSED MOTION TO REVISE SUMMARY JUDGMENT BRIEFING                                 1
SCHEDULE
            Case 1:13-cv-00263-DCN Document 81 Filed 09/23/20 Page 2 of 4




 FILING                             EXISTING DEADLINE              PROPOSED NEW
                                                                   DEADLINE
 Plaintiffs’ summary judgment September 25, 2020                   October 9, 2020
 motion


 EPA’s cross-motion for             October 30, 2020               November 13, 2020
 summary judgment and
 response to
 Plaintiffs’ motion


 Plaintiffs’ reply in support of    November 13, 2020              November 27, 2020
 their motion for summary
 judgment and response to
 EPA’s cross-motion


 EPA’s reply in support of its      December 4, 2020               December 18, 2020
 cross-motion for summary
 judgment




       Attached to this motion is a proposed Order granting the motion and adopting the revised

schedule.

Dated this 23rd day of September, 2020.

                                 Respectfully submitted,

                                       s/ Allison LaPlante
                                       Kevin Cassidy (pro hac vice) (Oregon Bar No. 025296)
                                       Allison LaPlante (pro hac vice) (Oregon Bar No. 023614)
                                       Earthrise Law Center
                                       Lewis & Clark Law School 10015 SW Terwilliger
                                       Blvd. Portland, OR 97219
                                       T: (781) 659-1696 (Cassidy)
                                       T: (503) 768-6894 (LaPlante)
                                       F: (503) 768-6642
                                       cassidy@lclark.edu
                                       laplante@lclark.edu

                                       Lauren M. Rule (Idaho Bar No. 6863)

PLAINTIFFS’ UNOPPOSED MOTION TO REVISE SUMMARY JUDGMENT BRIEFING                                 2
SCHEDULE
       Case 1:13-cv-00263-DCN Document 81 Filed 09/23/20 Page 3 of 4




                            Advocates for the West
                            P.O. Box 1612
                            Boise, ID 83701 T:
                            (208) 342-7024 F:
                            (208) 342-8286
                            lrule@advocateswest.org
                            Attorneys for Plaintiffs




PLAINTIFFS’ UNOPPOSED MOTION TO REVISE SUMMARY JUDGMENT BRIEFING       3
SCHEDULE
         Case 1:13-cv-00263-DCN Document 81 Filed 09/23/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Allison LaPlante, hereby certify that, on September 23, 2020, I electronically filed the

foregoing document in the above-captioned action with the Clerk of the Court using the CM/ECF

system, which will send notice of such filing to all counsel of record in this matter.



                                              s/Allison LaPlante
                                              Allison LaPlante
                                              Counsel for Plaintiffs




PLAINTIFFS’ UNOPPOSED MOTION TO REVISE SUMMARY JUDGMENT BRIEFING                                     4
SCHEDULE
